       Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 1 of 18                  FILED
                                                                              2019 Oct-28 PM 12:17
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

                                      )
CHRISTOPHER NEALEY;                   )
BRIANNA WILSON NEALEY;                )
                                      )
      PLAINTIFFS,                     )
                                      )
v.                                    )    2:19-cv-01419-JHE
                                      )    JURY TRIAL DEMANDED
                                      )
EXETER FINANCE, LLC;                  )
DEL MAR RECOVERY                      )
SOLUTIONS, LLC; TWENTY                )
4 SEVEN RECOVERY, INC.;               )
                                      )
      DEFENDANTS.                     )
                                      )


                           AMENDED COMPLAINT


      COMES NOW the Plaintiffs, Christopher Nealey and Brianna Wilson

Nealey, by and through undersigned counsel, and for their first amended complaint

against the Defendants state as follows:

                         JURISDICTION AND VENUE

      This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that the Defendants transacted


                                   Page 1 of 18
        Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 2 of 18




business here, and the Plaintiff resides in this District.

                        STATEMENT OF THE PARTIES

      1.     Plaintiff, CHRISTOPHER NEALEY, is over the age of nineteen (19)

             years old and is a resident of the city of Birmingham in Jefferson

             County, Alabama.

      2.     Plaintiff, BRIANNA WILSON NEALEY, is over the age of nineteen

             (19) years old and is a resident of the city of Birmingham in Jefferson

             County, Alabama. Mrs. Nealey is the spouse of Christopher Nealey.

      3.     Defendant EXETER FINANCE, LLC (“Exeter”) is a foreign limited

             liability company formed under the laws of the State of Delaware.

             Exeter has a principal place of business in the State of Texas.

      4.     Defendant DEL MAR RECOVERY, LLC (hereinafter “Del Mar”) is

             a foreign limited liability company formed under the laws of the State

             of Delaware. Del Mar is, upon information and belief, in the business

             of automobile repossessions and is a “debt collector” as that term is

             defined by the Fair Debt Collection Practices Act (“FDCPA”) 15

             U.S.C. § 1692a(6).

      5.     Defendant Twenty 4 Seven Recovery, Inc. (hereinafter “Twenty 4

             Seven”) is a domestic corporation with a principal place of

                                     Page 2 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 3 of 18




     business in this District. Twenty 4 Seven is, upon information

     and belief, in the business of automobile repossessions and is a

     “debt collector” as that term is defined by the Fair Debt

     Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692a(6).

                   STATEMENT OF FACTS

6.   Plaintiff Brianna Wilson Nealey entered into a security agreement for

     the purchase of a 2016 Chevrolet Malibu (“the Vehicle”) with

     Defendant Exeter. Plaintiff Christopher Nealey was not a party to

     this security agreement.

7.   The Vehicle provided the security interest for the security agreement

     between Brianna Wilson Nealey and Exeter.

8.   At some point prior to August 6, 2019, Plaintiff Brianna Wilson

     Nealey allegedly breached the terms of the security agreement and

     Exeter arranged for Del Mar to take non-judicial self-help action in

     order to take possession of the Vehicle. Upon information and belief

     Del Mar then hired Defendant Twenty 4 Seven to actually conduct

     the non-judicial self-help repossession of the Vehicle.

9.   At the time of the incidents made the basis of this lawsuit, Del Mar

     and Twenty 4 Seven and their employees/agents were operating as

                           Page 3 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 4 of 18




      agents for Exeter.

10.   The alleged debt of Brianna Wilson Nealey claimed by the

      Defendants was incurred for personal, family or household services

      and is a “debt” as defined by the FDCPA at 15 U.S.C. § 1692a(5).

11.   Del Mar and Twenty 4 Seven regularly collect or attempt to

      repossess or collect debts/security interests owed or due or asserted to

      be owed or due to another.

12.   Del Mar and Twenty 4 Seven and their employees or agents are debt

      collectors subject to the provisions of the FDCPA.

13.   In the course of attempting to take possession of the Vehicle from the

      Plaintiff Del Mar and Twenty 4 Seven and their agents or employees

      acted in a manner which violated the FDCPA.

14.   In the course of repossessing the Vehicle on the evening of August 6-

      7, 2019, Del Mar’s agents or employees or Twenty 4 Seven’s agents

      or employees engaged in conduct that caused or allowed the peace to

      be breached.

15.   Specifically, Del Mar’s agents or employees or Twenty 4 Seven’s

      agents or employees arrived at Plaintiffs’ home on the evening of

      August 6-7 with the intent to repossess the Vehicle. In the course of

                            Page 4 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 5 of 18




    repossessing the vehicle, Plaintiff Christopher Nealey came outside of

    his home in order to ascertain what was going on in his driveway. As

    he approached the tow truck and demanded to know what was going

    on, the tow truck attempted to pull away with the Vehicle. However,

    the Vehicle was not hooked up to the tow truck correctly. As a result,

    the Vehicle became unhooked and traveled down Plaintiffs’ driveway

    where it crashed into Plaintiffs’ home causing significant damage to

    the home and causing the Vehicle to be rendered a total loss.

    Additionally, a separate vehicle parked in the garage suffered

    significant damage. After the Vehicle was destroyed and his home

    was significantly damaged, Plaintiff Christopher Nealey went into his

    home to retrieve his telephone in order to call law enforcement.

    During this time the tow truck driver, acting as an agent or employee

    of Del Mar and/or Twenty 4 Seven, backed the tow truck up again

    ostensibly in an effort to continue the repossession despite the

    egregious breach of the peace. However, when Plaintiff came back

    outside with his phone, the tow truck driver, acting as an agent or

    employee of Del Mar and/or Twenty 4 Seven, fled the scene before

    law enforcement could arrive to investigate.

                          Page 5 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 6 of 18




16.   As a result of the wrongful conduct of Del Mar’s or Twenty 4

      Seven’s agents or employees, Plaintiffs were caused to suffer

      damages.

                            COUNT ONE
                          (NEGLIGENCE)

17.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

18.   Defendants were under a duty to not breach the peace and to not harm

      Plaintiffs or their property in and about their efforts to use non-

      judicial self-help in repossessing the Vehicle. Further, Del Mar’s

      agents or employees or Twenty 4 Seven’s agents or employees

      negligently failed to property hook up the Vehicle to the tow truck.

19.   The Defendants breached their duties owed to the Plaintiffs.

20.   At all times pertinent, Del Mar and Twenty 4 Seven acted as the

      agents of and for the benefit of Defendant Exeter. Del Mar and

      Twenty 4 Seven’s acts and omissions were undertaken in the line and

      scope of the principal/agent relationship that existed between Twenty

      4 Seven, Del Mar and Exeter. Further, repossessing a vehicle with

      non-judicial self-help constitutes a non-delegable duty. For these


                             Page 6 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 7 of 18




      reasons, Exeter is liable to the Plaintiffs directly pursuant to the

      doctrine of respondeat superior.

21.   As a result of Defendants’ negligence, Plaintiffs were caused to suffer

      damages including but not limited to: property damage,

      inconvenience, physical injury, worry, stress, anxiety, embarrassment,

      physical pain, mental anguish and emotional distress.

22.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for compensatory damages in such a sum as the jury may assess along

      with such other and further relief as may be necessary, just and

      proper.

                           COUNT TWO
                           WANTONNESS

23.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

24.   Defendants wantonly breached the peace in the course of attempting

      to repossess the Vehicle.

25.   Defendants further acted wantonly when, after breaching the peace in

      and about their attempts to repossess the Vehicle on behalf of

      Defendant Exeter, Del Mar’s employees and agents Del Mar’s agents


                             Page 7 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 8 of 18




      or employees or Twenty 4 Seven’s agents or employees continued

      to attempt to repossess the Vehicle and then fled the scene.

26.   At all times pertinent, Del Mar and/or Twenty 4 Seven acted as the

      agents of and for the benefit of Defendant Exeter. Del Mar’s and

      Twenty 4 Seven’s acts and omissions were undertaken in the line and

      scope of the principal/agent relationship that existed between Twenty

      4 Seven, Del Mar and Exeter. Further, repossessing a vehicle with

      non-judicial self-help constitutes a non-delegable duty. For these

      reasons, Exeter is liable to the Plaintiffs directly pursuant to the

      doctrine of respondeat superior.

27.   As a result of Defendants’ acts and omissions detailed herein,

      Plaintiffs were caused to suffer damages including but not limited to:

      property damage, inconvenience, physical injury, worry, stress,

      anxiety, embarrassment, physical pain, mental anguish and emotional

      distress.

28.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for compensatory and punitive damages in such a sum as the jury may

      assess along with such other and further relief as may be necessary,

      just and proper.

                             Page 8 of 18
 Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 9 of 18




                          COUNT THREE
                            TRESPASS

29.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

30.   At the time of the incidents made the basis of this lawsuit, Defendant

      Del Mar and/or Twenty 4 Seven intentionally entered Plaintiffs’

      property without consent or, alternatively, Del Mar and/or Twenty 4

      Seven’s actions on Plaintiffs’ property exceeded any authority they

      may have had to be upon Plaintiffs’ property.

31.   The illegal entries by Del Mar’s agents or employees or Twenty 4

      Seven’s agents or employees onto Plaintiffs’ property caused them

      harm.

32.   At all times pertinent, Del Mar and/or Twenty 4 Seven acted as the

      agent of and for the benefit of Defendant Exeter. Del Mar’s and

      Twenty 4 Seven’s acts and omissions were undertaken in the line and

      scope of the principal/agent relationship that existed between Twenty

      4 Seven, Del Mar and Exeter. Further, repossessing a vehicle with

      non-judicial self-help constitutes a non-delegable duty. For these

      reasons, Exeter is liable to the Plaintiffs directly pursuant to the


                             Page 9 of 18
   Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 10 of 18




        doctrine of respondeat superior.

  33.   As a result of Defendants’ acts and omissions detailed herein,

        Plaintiffs were caused to suffer damages including but not limited to:

        property damage, inconvenience, physical injury, worry, stress,

        anxiety, embarrassment, physical pain, mental anguish and emotional

        distress.

  34.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

        for compensatory and punitive damages in such a sum as the jury may

        assess along with such other and further relief as may be necessary,

        just and proper.

                     COUNT FOUR
VIOLATION OF THE FAIR DEBT COLLECTIONS PRACTICES ACT
   AGAINST DEFENDANTS DEL MAR AND TWENTY 4 SEVEN

  35.   Plaintiffs incorporate by reference all of the above paragraphs of this

        Complaint as though fully stated herein.

  36.   Defendants Del Mar and Twenty 4 Seven are “debt collectors” as

        that term is defined by the Fair Debt Collection Practices Act at 15

        U.S.C. §1692(a)(6).

  37.   The foregoing acts and omissions of Defendants Del Mar and its

        agents or employees or Twenty 4 Seven and its agents or

                              Page 10 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 11 of 18




      employees constitute a violation of the FDCPA, 15 U.S.C. §

      1692f(6), with respect to Plaintiffs.

38.   15 U.S.C. § 1692f(6) prohibits taking any non-judicial action to effect

      dispossession of property if there is no present right to possession of

      the property.

39.   Once Del Mar’s employees or agents and/or Twenty 4 Seven’s

      agents or employees breached the peace, they lost any right to use

      non-judicial self-help to repossess the Vehicle and violated the

      FDCPA.

40.   As a direct and proximate result of the wrongful conduct visited upon

      Plaintiffs by Del Mar and/or Twenty 4 Seven in their collection

      efforts, Plaintiffs were caused to suffer damages including but not

      limited to: property damage, inconvenience physical injury, worry,

      stress, anxiety, embarrassment, physical pain, mental anguish and

      emotional distress.

41.   As a result of Defendant Del Mar and Defendant Twenty 4 Seven’s

      violations of the FDCPA, Plaintiffs are entitled to actual damages in

      an amount to be determined by a struck jury pursuant to 15 U.S.C. §

      1692k(a)(1); statutory damages in an amount up to $1,000.00

                            Page 11 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 12 of 18




      pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s

      fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendants

      Del Mar and Twenty 4 Seven.

                    COUNT FIVE
        NEGLIGENT TRAINING AND SUPERVISION

42.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

43.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiffs.

44.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

45.   The Defendants negligently failed to train and/or negligently failed to

      supervise their employees or agents in order to prevent said improper

      and illegal conduct.

46.   Defendants negligently failed to train and supervise their employees

      with regard to repossessing vehicles.

47.   As a result of Defendants’ negligence, Plaintiffs were caused to suffer

      damages including but not limited to: property damage,

      inconvenience, physical injury, worry, stress, anxiety, embarrassment,


                             Page 12 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 13 of 18




      physical pain, mental anguish and emotional distress.

48.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for damages in such a sum as the jury may assess along with such

      other and further relief as may be necessary, just and proper.

                 COUNT SIX
RECKLESS AND WANTON TRAINING AND SUPERVISION

49.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

50.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiffs.

51.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

52.   The Defendants recklessly and wantonly failed to train and/or

      recklessly and wantonly failed to supervise their employees or agents

      in order to prevent said improper and illegal conduct.

53.   Defendants recklessly and wantonly failed to train and supervise their

      employees regard to repossessing vehicles.

54.   As a result of Defendants’ reckless and wanton conduct, Plaintiffs

      were caused to suffer damages including but not limited to: property


                            Page 13 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 14 of 18




      damage, inconvenience, physical injury, worry, stress, anxiety,

      embarrassment, physical pain, mental anguish and emotional distress.

55.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

      for damages in such a sum as the jury may assess along with such

      other and further relief as may be necessary, just and proper.

                       COUNT SEVEN
                    INVASION OF PRIVACY

56.   Plaintiffs incorporate by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

57.   Defendants and/or their agents intentionally and/or negligently

      interfered, physically or otherwise, with the solitude, seclusion and or

      private concerns or affairs of Plaintiffs, namely, by unlawfully

      attempting to collect a debt and breaching the peace, causing

      significant property damage to Plaintiffs’ home and property and

      thereby invaded Plaintiffs’ privacy.

58.   Defendants and their agents intentionally or negligently caused

      emotional harm to Plaintiffs by engaging in highly offensive conduct

      in the course of attempting to repossess the Vehicle when they knew

      or should have known that their efforts to repossess the Vehicle


                            Page 14 of 18
Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 15 of 18




      would harm Plaintiffs thereby invading and intruding upon Plaintiffs’

      right to privacy.

59.   Plaintiffs had a reasonable expectation of privacy in Plaintiffs’

      solitude, seclusion, private concerns or affairs, and home.

60.   The conduct of these Defendants and their agents, in engaging in the

      above-described illegal conduct against Plaintiffs, resulted in multiple

      intrusions and invasions of privacy by these Defendants which

      occurred in a way that would be highly offensive to a reasonable

      person in that same position.

61.   As a result of such intrusions and invasions of privacy, Plaintiffs are

      entitled to punitive and actual damages in an amount to be determined

      at trial from Defendants.

62.   At all times pertinent, Del Mar and/or Twenty 4 Seven acted as the

      agent of and for the benefit of Defendant Exeter. Del Mar and

      Twenty 4 Seven’s acts and omissions were undertaken in the line and

      scope of the principal/agent relationship that existed between Twenty

      4 Seven, Del Mar and Exeter. Further, repossessing a vehicle with

      non-judicial self-help constitutes a non-delegable duty. For these

      reasons, Exeter is liable to the Plaintiffs directly pursuant to the

                             Page 15 of 18
       Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 16 of 18




            doctrine of respondeat superior.

      63.   Wherefore, Plaintiffs seek judgment in their favor against Defendants

            for damages in such a sum as the jury may assess along with such

            other and further relief as may be necessary, just and proper.

                        COUNT EIGHT
      VIOLATION OF THE U.C.C. AGAINST DEFENDANT EXETER

      64.   Plaintiffs incorporate by reference all of the above paragraphs of this

            Complaint as though fully stated herein.

      65.   Exeter’s manner of repossessing the Vehicle was a breach of the

            peace in violation of Ala. Code § 7-9A-609.

      66.   As a proximate cause of Exeter’s wrongful conduct, the Plaintiffs

            have been damaged.

      67.   Wherefore, Plaintiffs seek judgment in their favor against Exeter for

            damages in such a sum as the jury may assess along with such other

            and further relief as may be necessary, just and proper.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs claim damages

of the Defendants, jointly and severally, in statutory, compensatory and punitive

damages, plus interest, costs, reasonable attorney’s fees and any such other and

further relief allowable by law and as this court deems proper and/or necessary.


                                  Page 16 of 18
       Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 17 of 18




            PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY

                                        /s/ W. Whitney Seals
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 28 October 2019, I hereby certify that I sent
via electronic mail the foregoing document to the following:

John W. Johnson, II
CHRISTIAN & SMALL, LLP
505 20th Street North
Suite 1800
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
jwjohnson@csattorneys.com



                                        /s/W. Whitney Seals
                                        OF COUNSEL




                                    Page 17 of 18
    Case 2:19-cv-01419-JHE Document 12 Filed 10/28/19 Page 18 of 18




PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESS:

TWENTY-FOUR 7 RECOVERY, INC.
C/O Reg. Agt. Nick Keeton
P.O. Box 2010
Carbon Hill, AL 35549




                            Page 18 of 18
